DETAILED ACTION

Brief Summary
This is a non-final Office action regarding reissue U.S. Application 16/893,886 (hereafter “the ‘886 Application), which is a reissue application of U.S. Patent 9,992,695 (hereafter “the ‘695 Patent”).

The ‘695 Patent originally issued on June 5, 2018, with the inventor of Joakim Axmon et al., having original claims 1-30.  Here, the ‘695 Patent was filed as U.S. Application 14/124,907 (hereafter “the original ‘907 Application”), having the 35 USC 371 (c)(1), (2), (4) date of December 9, 2013, being originally filed as PCT SE2012/050038 on January 19, 2012, which claims domestic priority to U.S. provisional application 61/499,685, filed on June 21, 2011.

As noted above, the ‘695 Patent originally issued with patented claims 1-30.  A preliminary amendment was filed on June 5, 2020 amends claims 1, 4, 5, 15, 18, 19, 29, and 30, and adds new claim 31. Thus, with the instant amendment dated June 5, 2020, claims 1-31 are currently pending, with claims 1, 15, 29, 30, and 31 being independent.

The present application is being examined under the pre-AIA  first to invent provisions. 




Reissue
Applicant is reminded of the continuing obligation under 37 CFR 1.178(b), to timely apprise the Office of any prior or concurrent proceeding in which Patent No. 9,992,695 is or was involved. These proceedings would include interferences, reissues, reexaminations, and litigation.
Applicant is further reminded of the continuing obligation under 37 CFR 1.56, to timely apprise the Office of any information which is material to patentability of the claims under consideration in this reissue application.
These obligations rest with each individual associated with the filing and prosecution of this application for reissue. See also MPEP §§ 1404, 1442.01 and 1442.04.




Claim Objections
Claim 9 is objected to because of the following informalities: 
In claim 9, line 4, “a received MIB” should read “a received Master Information Block, MIB”, as the “MIB” is not defined in claim 1 for which claim 9 depends on, but rather is first introduced in claim 2.  
Appropriate correction is required.



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3, 11, 15-28, and 30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claims 3 and 17 each recite the limitation “the received MIB” in lines 1 and 2.  There is insufficient antecedent basis for this limitation in the claims.  Here, claims 3 and 17 depend on claims 2 and 16, respectively, which both recite that acquiring the SI comprises “receiving at least one of: a Master Information Block, MIB, and a System information Block, SIB, of the cell.” With this, because claims 2 and 16 would not necessarily include a MIB, but rather could include just one of  a SIB, claims 3 and 17 would subsequently lack antecedent basis for this limitation.

Claims 11 and 25 each recite the limitation "the RRM measurement" in line 1 of both claims.  There is insufficient antecedent basis for this limitation in the claims.  Here, claims 11 and 25 depend on claims 10 and 24, respectively, which both recite that “the at least one non-SI measurement belongs to any of the following measurement type or category”, and then provides 

Additionally, regarding claims 15-28 and 30, MPEP 2173.05(p)(II) states:
A single claim which claims both an apparatus and the method steps of using the apparatus is indefinite under 35 U.S.C. 112(b)  or pre-AIA  35 U.S.C. 112, second paragraph. See In re Katz Interactive Call Processing Patent Litigation, 639 F.3d 1303, 1318, 97 USPQ2d 1737, 1748-49 (Fed. Cir. 2011). In Katz, a claim directed to "[a] system with an interface means for providing automated voice messages…to certain of said individual callers, wherein said certain of said individual callers digitally enter data" was determined to be indefinite because the italicized claim limitation is not directed to the system, but rather to actions of the individual callers, which creates confusion as to when direct infringement occurs. Katz, 639 F.3d at 1318 (citing IPXL Holdings v. Amazon.com, Inc., 430 F.3d 1377, 1384, 77 USPQ2d 1140, 1145 (Fed. Cir. 2005), in which a system claim that recited "an input means" and required a user to use the input means was found to be indefinite because it was unclear "whether infringement … occurs when one creates a system that allows the user [to use the input means], or whether infringement occurs when the user actually uses the input means."); Ex parte Lyell, 17 USPQ2d 1548 (Bd. Pat. App. & Inter. 1990) (claim directed to an automatic transmission workstand and the method of using it held ambiguous and properly rejected under 35 U.S.C. 112, second paragraph). [Emphasis added].

With this, both independent claims 15 and 30 recite in the preamble of a User Equipment (UE) “adapted to perform measurements in a wireless communication network, the UE comprising a processor and memory configured to:”, and then the claims recite a series of method steps of using the apparatus.  Because both independent claims 15 and 30 ae seen to be a single claim which claims both an apparatus and the method steps of using the apparatus, the claims are seen to be indefinite under 35 U.S.C. 112(b)  or pre-AIA  35 U.S.C. 112, second paragraph.  Thus, claims 15 and 30, as well as the corresponding dependent claims 16-28, are deemed as being indefinite.  The Examiner suggests adding  structure to the claim that specifically performs the recited method steps.




Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.

Claim(s) 1-7, 10, 12, 14-21, 24, 26, and 28-31 is/are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by U.S. Patent Application Publication 2012/0020310, with the inventor of Ji et al. (hereafter “Ji”).

claim 1, Ji discloses a method in a User Equipment, UE [UEs 120, see Figs. 1 and 11], for performing measurements in a wireless communication network [see paragraphs 0021-0025], the method comprising:
acquiring system information, SI, of a cell during autonomous gaps created by the UE during a first extended pre-defined time period or measurement delay for SI acquisition [see Abstract, wherein “In one design, the UE may autonomously select a SI reading gap for reading system information from a neighbor cell.”; also see paragraphs 0052-0053, wherein “The serving cell may send N+Z transmissions of each transport block, on average, to the UE with autonomous SI reading, where N+Z is the extended target termination.”; also see step 712 in Fig. 7 and paragraph 0065, wherein “The UE may autonomously select a SI reding gap for reading system information from a neighbor cell (block 712).”], 
wherein the first extended pre-defined time period or measurement delay for SI acquisition is longer than a time period or measurement delay for SI acquisition when the UE does not perform any non-SI measurements [see Fig. 6, whereby the SI reading gap (Tgap) is longer than the time Tread; also see paragraph 0039, wherein “The amount of time to read the MIB or SIB1 may be denoted as Tread. …The SI reading gap may be denoted as Tgap and may be equal to Tout+Tread+Tback.”; also see paragraph 0041], and 
performing at least one non-SI measurement related to a serving cell and/or to one or more neighbour cells during a time period comprising said autonomous gaps [see Abstract; also see paragraph 0041, wherein “The UE may tune away to the neighbor cell for only a portion of the SI reading time and may tune to the serving cell for the remainder of the SI reading time.”; also see paragraphs 0065-0068, wherein “The UE may maintain capability to transmit on the uplink to the serving cell during the SI reading gap (block 718). …The UE may update the 

Regarding claim 2, Ji discloses the method discussed above in claim 1, and further teaches wherein acquiring the SI comprises receiving at least one of: a Master Information Block, MIB, and a System Information Block, SIB, of the cell [see paragraph 0029, wherein “The PBCH may carry some system information such as  a Master Information Block (MIB). The cell may transmit other system information such as System Information Blocks (SIBs) on the PDSCH in certain subframes.”; also see paragraph 0039, wherein “The amount of time to read the MIB or SIB1 may be denoted as Tread.”].

Regarding claim 3, Ji discloses the method discussed above in claim 2, and further teaches of decoding the received MIB, wherein if the received MIB is not decoded successfully, the method comprises receiving a further MIB of the cell, decoding the received further MIB until a last received MIB is successfully decoded [see paragraph 0040, wherein “The UE may need to receive up to three transmissions of the PBCH carrying the same MIB payload from the neighbor cell in order to correctly decode the MIB under certain poor channel conditions.”].

Regarding claim 4, Ji discloses the method discussed above in claim 1, and further teaches wherein the method further comprises signalling a capability information to a network node, which capability information indicates that the UE is capable of: 
acquiring SI of a cell during autonomous gaps [see Abstract, wherein “In one design, the UE may autonomously select a SI reading gap for reading system information from a neighbor 
performing at least one non-SI measurement related to the serving cell and/or to one or more neighbour cells when acquiring the SI of the cell [see Abstract; also see paragraph 0041, wherein “The UE may tune away to the neighbor cell for only a portion of the SI reading time and may tune to the serving cell for the remainder of the SI reading time.”; also see paragraphs 0065-0068, wherein “The UE may maintain capability to transmit on the uplink to the serving cell during the SI reading gap (block 718). …The UE may update the second FTL for the downlink based on the neighbor cell during the SI reading gap.”; also see paragraph 0071 and Fig. 8].

Regarding claim 5, Ji discloses the method discussed above in claim 4, and further teaches of receiving at least one of:
a request from the network node to acquire the SI of the cell during autonomous gaps and a request to perform the at least one non-SI measurement on serving cell and/or one or more neighbouring cell if the UE capability information indicates that UE is capable of acquiring the SI of a cell and performing the at least one non-SI measurement [see paragraphs 0042 and 0046-0048].

claim 6, Ji discloses the method discussed above in claim 1, and further teaches wherein the at least one non-SI measurement is performed during a second extended pre-defined time period or measurement delay for non-SI measurement [see paragraphs 0040-0042, wherein “The UE may need to receive up to three transmissions of the PBCH carrying the same MIB payload from the neighbor cell in order to correctly decode the MIB under certain poor channel conditions. … The UE may miss some (e.g., 3) subframes on the downlink for each SI reading gap, and data sent to the UE during each SI reading gap may be lost. The missed subframes on the downlink may also impact data transmission on the uplink due to loss of acknowledgements on the PHICH and loss of uplink grants on the PDCCH, which are sent on the downlink during the SI reading gaps.”; also see paragraphs 0065-0067].

Regarding claim 7, Ji discloses the method discussed above in claim 6, and further teaches wherein the second extended pre-defined time period or measurement delay for non-SI measurement is longer than a time period or measurement delay for non-SI measurement when the UE does not acquire the SI [see Fig. 6, whereby the SI reading gap (Tgap) is longer than the time Tread; also see paragraph 0039, wherein “The amount of time to read the MIB or SIB1 may be denoted as Tread. …The SI reading gap may be denoted as Tgap and may be equal to Tout+Tread+Tback.”; also see paragraph 0041].

Regarding claim 10, Ji discloses the method discussed above in claim 1, and further teaches wherein the at least one non-SI measurement belongs to any of the following measurement type or category:
radio link monitoring, RLM, 

Radio Resource Management, RRM, measurements, 
Mobility measurements [see paragraphs 0026-0031, 0035-0038 and 0048-0050], 
channel quality indicator, CQI, measurement, 
positioning measurements [see paragraphs 0048-0050], 
self organizing network, SON, measurements, or 
minimization of drive tests, MDT, measurements.

Regarding claim 12, Ji discloses the method discussed above in claim 1, and further teaches wherein the non-SI measurement is performed in a measurement pattern [see paragraphs 0036-0038 and 0048-0050].

Regarding claim 14, Ji discloses the method discussed above in claim 1, and further teaches of reporting the acquired SI to the serving cell [see paragraphs 0036-0038 and 0048-0050].

Regarding claim 15, Ji discloses a User Equipment, UE [UEs 120, see Figs. 1 and 11], adapted to perform measurements in a wireless communication network [see paragraphs 0021-0025], the UE comprising a processor and memory [see paragraphs 0090-0092] configured to:
acquire system information, SI, of a cell during autonomous gaps created by the UE during a first extended pre-defined time period or measurement delay for SI acquisition [see Abstract, wherein “In one design, the UE may autonomously select a SI reading gap for reading system information from a neighbor cell.”; also see paragraphs 0052-0053, wherein “The serving 
wherein the first extended pre-defined time period or measurement delay for SI acquisition is longer than a time period or measurement delay for SI acquisition when the UE does not perform any non-SI measurements [see Fig. 6, whereby the SI reading gap (Tgap) is longer than the time Tread; also see paragraph 0039, wherein “The amount of time to read the MIB or SIB1 may be denoted as Tread. …The SI reading gap may be denoted as Tgap and may be equal to Tout+Tread+Tback.”; also see paragraph 0041], and 
perform at least one non-SI measurement related to a serving cell and/or to one or more neighbour cells during a time period comprising said autonomous gaps [see Abstract; also see paragraph 0041, wherein “The UE may tune away to the neighbor cell for only a portion of the SI reading time and may tune to the serving cell for the remainder of the SI reading time.”; also see paragraphs 0065-0068, wherein “The UE may maintain capability to transmit on the uplink to the serving cell during the SI reading gap (block 718). …The UE may update the second FTL for the downlink based on the neighbor cell during the SI reading gap.”; also see paragraph 0071 and Fig. 8].

Regarding claim 16, Ji discloses the UE discussed above in claim 15, and further configured to acquire the SI comprises receiving at least one of: a Master Information Block, MIB, and a System Information Block, SIB, of the cell [see paragraph 0029, wherein “The PBCH may carry some system information such as  a Master Information Block (MIB). The cell 

Regarding claim 17, Ji discloses the UE discussed above in claim 16, and further configured to decode the received MIB, wherein if the received MIB is not decoded successfully, the method comprises receiving a further MIB of the cell, decoding the received further MIB until a last received MIB is successfully decoded [see paragraph 0040, wherein “The UE may need to receive up to three transmissions of the PBCH carrying the same MIB payload from the neighbor cell in order to correctly decode the MIB under certain poor channel conditions.”].

Regarding claim 18, Ji discloses the UE discussed above in claim 15, and further configured to signal a capability information to a network node, which capability information indicates that the UE is capable of: 
acquiring SI of a cell during autonomous gaps [see Abstract, wherein “In one design, the UE may autonomously select a SI reading gap for reading system information from a neighbor cell.”; also see paragraphs 0052-0053, wherein “The serving cell may send N+Z transmissions of each transport block, on average, to the UE with autonomous SI reading, where N+Z is the extended target termination.”; also see step 712 in Fig. 7 and paragraph 0065, wherein “The UE may autonomously select a SI reding gap for reading system information from a neighbor cell (block 712).”], and 
performing at least one non-SI measurement related to the serving cell and/or to one or more neighbour cells when acquiring the SI of the cell [see Abstract; also see paragraph 0041, 

Regarding claim 19, Ji discloses the UE discussed above in claim 18, and further configured to receive a request from the network node for the UE to acquire the SI of the cell during autonomous gaps and to receive a request to perform the at least one non-SI measurement on serving cell and/or one or more neighbouring cell if the UE capability information indicates that UE is capable of acquiring the SI of a cell and performing the at least one non-SI measurement in parallel [see paragraphs 0042 and 0046-0048].

Regarding claim 20, Ji discloses the UE discussed above in claim 15, and further configured to perform the at least one non-SI measurement during a second extended pre-defined time period or measurement delay for non-SI measurement [see paragraphs 0040-0042, wherein “The UE may need to receive up to three transmissions of the PBCH carrying the same MIB payload from the neighbor cell in order to correctly decode the MIB under certain poor channel conditions. … The UE may miss some (e.g., 3) subframes on the downlink for each SI reading gap, and data sent to the UE during each SI reading gap may be lost. The missed subframes on the downlink may also impact data transmission on the uplink due to loss of acknowledgements 

Regarding claim 21, Ji discloses the UE discussed above in claim 20, and further teaches wherein the second extended pre-defined time period or measurement delay for non-SI measurement is longer than a time period or measurement delay for non-SI measurement when the UE does not acquire the SI [see Fig. 6, whereby the SI reading gap (Tgap) is longer than the time Tread; also see paragraph 0039, wherein “The amount of time to read the MIB or SIB1 may be denoted as Tread. …The SI reading gap may be denoted as Tgap and may be equal to Tout+Tread+Tback.”; also see paragraph 0041].

Regarding claim 24, Ji discloses the UE discussed above in claim 15, and further teaches wherein the at least one non-SI measurement belongs to any of the following measurement type or category:
radio link monitoring, RLM, 
identification of Physical Cell Identity, PCI, 
Radio Resource Management, RRM, measurements, 
Mobility measurements [see paragraphs 0026-0031, 0035-0038 and 0048-0050], 
channel quality indicator, CQI, measurement, 
positioning measurements [see paragraphs 0048-0050], 
self organizing network, SON, measurements, or 
minimization of drive tests, MDT, measurements.

claim 26, Ji discloses the UE discussed above in claim 15, and further configured to  perform the non-SI measurement in a measurement pattern [see paragraphs 0036-0038 and 0048-0050].

Regarding claim 28, Ji discloses the UE discussed above in claim 15, and further configured to report the acquired SI to the serving cell [see paragraphs 0036-0038 and 0048-0050].

Regarding claim 29, Ji discloses a method in a User Equipment, UE [UEs 120, see Figs. 1 and 11], for performing measurements in a wireless communication network [see paragraphs 0021-0025], the method comprising:
acquiring system information, SI, of a cell during autonomous gaps created by the UE [see Abstract, wherein “In one design, the UE may autonomously select a SI reading gap for reading system information from a neighbor cell.”; also see paragraphs 0052-0053, wherein “The serving cell may send N+Z transmissions of each transport block, on average, to the UE with autonomous SI reading, where N+Z is the extended target termination.”; also see step 712 in Fig. 7 and paragraph 0065, wherein “The UE may autonomously select a SI reding gap for reading system information from a neighbor cell (block 712).”], and 
performing at least one non-SI measurement related to a serving cell and/or to one or more neighbour cells during a time period comprising said autonomous gaps and during a second extended pre-defined time period or measurement delay for non-SI measurement [see Abstract; also see paragraphs 0040-0042, wherein “The UE may need to receive up to three transmissions of the PBCH carrying the same MIB payload from the neighbor cell in order to correctly decode 
wherein the second extended pre-defined time period or measurement delay for non-SI measurement is longer than a time period or measurement delay for non-SI measurement when the UE does not acquire the SI [see Fig. 6, whereby the SI reading gap (Tgap) is longer than the time Tread; also see paragraph 0039, wherein “The amount of time to read the MIB or SIB1 may be denoted as Tread. …The SI reading gap may be denoted as Tgap and may be equal to Tout+Tread+Tback.”; also see paragraph 0041].

Regarding claim 30, Ji discloses a User Equipment, UE [UEs 120, see Figs. 1 and 11], adapted to perform measurements in a wireless communication network [see paragraphs 0021-0025], the UE comprising a processor and memory [see paragraphs 0090-0092] configured to: 
acquire system information, SI, of a cell during autonomous gaps created by the UE [see Abstract, wherein “In one design, the UE may autonomously select a SI reading gap for reading system information from a neighbor cell.”; also see paragraphs 0052-0053, wherein “The serving 
perform at least one non-SI measurement related to a serving cell and/or to one or more neighbour cells during a time period comprising said autonomous gaps and during a second extended pre-defined time period or measurement delay for non-SI measurement [see Abstract; also see paragraphs 0040-0042, wherein “The UE may need to receive up to three transmissions of the PBCH carrying the same MIB payload from the neighbor cell in order to correctly decode the MIB under certain poor channel conditions. … The UE may tune away to the neighbor cell for only a portion of the SI reading time and may tune to the serving cell for the remainder of the SI reading time. …The UE may miss some (e.g., 3) subframes on the downlink for each SI reading gap, and data sent to the UE during each SI reading gap may be lost. The missed subframes on the downlink may also impact data transmission on the uplink due to loss of acknowledgements on the PHICH and loss of uplink grants on the PDCCH, which are sent on the downlink during the SI reading gaps.”; also see paragraphs 0065-0068, wherein “The UE may maintain capability to transmit on the uplink to the serving cell during the SI reading gap (block 718). …The UE may update the second FTL for the downlink based on the neighbor cell during the SI reading gap.”; also see paragraph 0071 and Fig. 8], 
wherein the second extended pre-defined time period or measurement delay for non-SI measurement is longer than a time period or measurement delay for non-SI measurement when the UE does not acquire the SI [see Fig. 6, whereby the SI reading gap (Tgap) is longer than the time Tread; also see paragraph 0039, wherein “The amount of time to read the MIB or SIB1 may 

Regarding claim 31, Ji discloses a non-transitory computer-readable medium comprising instructions executable by processing circuitry [see paragraphs 0090-0092] of a User Equipment, UE [UEs 120, see Figs. 1 and 11], for performing measurements in a wireless communication network [see paragraphs 0021-0025] whereby the UE is instructed to: 
acquire system information, SI, of a cell during autonomous gaps created by the UE during a first extended pre-defined time period or measurement delay for SI acquisition [see Abstract, wherein “In one design, the UE may autonomously select a SI reading gap for reading system information from a neighbor cell.”; also see paragraphs 0052-0053, wherein “The serving cell may send N+Z transmissions of each transport block, on average, to the UE with autonomous SI reading, where N+Z is the extended target termination.”; also see step 712 in Fig. 7 and paragraph 0065, wherein “The UE may autonomously select a SI reding gap for reading system information from a neighbor cell (block 712).”], 
wherein the first extended pre-defined time period or measurement delay for SI acquisition is longer than a time period or measurement delay for SI acquisition when the UE does not perform any non-SI measurements [see Fig. 6, whereby the SI reading gap (Tgap) is longer than the time Tread; also see paragraph 0039, wherein “The amount of time to read the MIB or SIB1 may be denoted as Tread. …The SI reading gap may be denoted as Tgap and may be equal to Tout+Tread+Tback.”; also see paragraph 0041], and 
perform at least one non-SI measurement related to a serving cell and/or to one or more neighbour cells during a time period comprising said autonomous gaps [see Abstract; also see .



Claim(s) 1, 4, 5, 10, 12, 14, 15, 18, 19, 24, 26, 28, and 31 is/are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by U.S. Patent Application Publication 2011/0317635, with the inventor of Arvind Swaminathan (hereafter “Swaminathan”).

Regarding claim 1, Swaminathan discloses a method in a User Equipment, UE, for performing measurements in a wireless communication network [device 102, seen in Figs. 1-6; also see paragraphs 0042-0043; also see paragraphs 0050-0055, wherein “Referring to FIG. 3, illustrated is an example wireless communications system 300 that facilitates communicating with a serving base station and analyzing other base stations. System 300 comprises a device 102, which as described can communicate with a base station 104 to receive wireless network access. In this regard, for example, base station 104 can be a serving base station 104 of device 102. Device 102 can comprise an autonomous gap notifying component 302 that specifies one or more parameters regarding an autonomous gap to a serving base station for measuring one or more base stations.”], the method comprising:

wherein the first extended pre-defined time period or measurement delay for SI acquisition is longer than a time period or measurement delay for SI acquisition when the UE does not perform any non-SI measurements [see paragraphs 0013-0019, wherein “Still, in another aspect, a computer-program product is provided for minimizing data loss in autonomous 
performing at least one non-SI measurement related to a serving cell and/or to one or more neighbour cells during a time period comprising said autonomous gaps [see paragraphs 0009-0014, wherein “In yet another aspect, an apparatus for minimizing data loss in autonomous gaps is provided that includes means for determining to receive signals from one or more base stations different from a serving base station during an autonomous gap. The apparatus further includes means for reporting a CQI value to the serving base station based at least in part on the means for [determining] to receive the signals during the autonomous gap.”; also see steps 704 and 706 in Fig. 7; also see paragraphs 0058-0060, wherein “For instance, logical grouping 702 

Regarding claim 4, Swaminathan discloses the method discussed above in claim 1, and further teaches wherein the method further comprises signalling a capability information to a network node [see paragraphs 0058-0060], which capability information indicates that the UE is capable of: 
acquiring SI of a cell during autonomous gaps [see paragraph 0044, wherein “Device 102 can Device 102 can accordingly acquire additional system information regarding base station 106 (e.g., where base station 106 is a femtocell or similar base station), as described, in an autonomous gap defined by device 102. For example, the autonomous gap can relate to a period of time during which device 102 can tune away from a current frequency and measure other neighboring cells. In addition, in one example, device 102 can acquire the additional information for each base station during the autonomous gap based on a request from base station 104, in response to identifying base station 106 as a femtocell base station, and/or the like.”], and 
performing at least one non-SI measurement related to the serving cell and/or to one or more neighbour cells when acquiring the SI of the cell [see paragraphs 0009-0014, wherein “In 

Regarding claim 5, Swaminathan discloses the method discussed above in claim 4, and further teaches of receiving at least one of:
a request from the network node to acquire the SI of the cell during autonomous gaps and a request to perform the at least one non-SI measurement on serving cell and/or one or more neighbouring cell if the UE capability information indicates that UE is capable of acquiring the SI of a cell and performing the at least one non-SI measurement [see paragraphs 0052-0054].


claim 10, Swaminathan discloses the method discussed above in claim 1, and further teaches wherein the at least one non-SI measurement belongs to any of the following measurement type or category:
radio link monitoring, RLM, 
identification of Physical Cell Identity, PCI [see paragraph 0043], 
Radio Resource Management, RRM, measurements, 
Mobility measurements, 
channel quality indicator, CQI, measurement [see paragraphs 0052-0060], 
positioning measurements, 
self organizing network, SON, measurements, or 
minimization of drive tests, MDT, measurements.

Regarding claim 12, Swaminathan discloses the method discussed above in claim 1, and further teaches wherein the non-SI measurement is performed in a measurement pattern [see paragraphs 0052-0060].

Regarding claim 14, Swaminathan discloses the method discussed above in claim 1, and further teaches of reporting the acquired SI to the serving cell [see paragraph 0053, wherein “Moreover, device 102 can tune away to another frequency to receive the signals, as described. System information providing component 304 can obtain such information from the system information signals, and can communicate the information to base station 104. System information receiving component 308 can obtain the information, and base station 104 can utilize 

Regarding claim 15, Swaminathan discloses a User Equipment, UE, adapted to perform measurements in a wireless communication network [device 102, seen in Figs. 1-6; also see paragraphs 0042-0043; also see paragraphs 0050-0055, wherein “Referring to FIG. 3, illustrated is an example wireless communications system 300 that facilitates communicating with a serving base station and analyzing other base stations. System 300 comprises a device 102, which as described can communicate with a base station 104 to receive wireless network access. In this regard, for example, base station 104 can be a serving base station 104 of device 102. Device 102 can comprise an autonomous gap notifying component 302 that specifies one or more parameters regarding an autonomous gap to a serving base station for measuring one or more base stations.”], the UE comprising a processor and memory [see paragraphs 0088-0090] configured to:
acquire system information, SI, of a cell during autonomous gaps created by the UE during a first extended pre-defined time period or measurement delay for SI acquisition [see paragraphs 0007-0011, wherein “The mobile device, in this example, can read the system information during one or more autonomous gaps defined by the mobile device, during which a serving base station may transmit signals to the mobile device, which can result in lost data.…For example, prior to reading system information in an autonomous gap, a device can report low channel quality over control resources to the serving base station to decrease likelihood that the serving base station will schedule device communications in the autonomous gap or at least decrease a data rate.”; also see paragraph 0044, wherein “Device 102 can Device 
wherein the first extended pre-defined time period or measurement delay for SI acquisition is longer than a time period or measurement delay for SI acquisition when the UE does not perform any non-SI measurements [see paragraphs 0013-0019, wherein “Still, in another aspect, a computer-program product is provided for minimizing data loss in autonomous gaps including a computer-readable medium having code for causing at least one computer to initialize an autonomous gap for receiving signals from one or more base stations different from a serving base station. The computer-readable medium further includes code for causing the at least one computer to select a CQI value for indicating the autonomous gap and code for causing the at least one computer to report the CQI value to the serving base station.”; also see paragraph 0054, wherein “When device 102 has completed receiving signals from the one or more other base stations, and tunes back to the frequency of base station 104, autonomous gap notifying component 302 can signal the end of the autonomous gap. This can be an explicit signal, or where CQI is used to indicate the beginning, autonomous gap notifying component 302 can 
perform at least one non-SI measurement related to a serving cell and/or to one or more neighbour cells during a time period comprising said autonomous gaps [see paragraphs 0009-0014, wherein “In yet another aspect, an apparatus for minimizing data loss in autonomous gaps is provided that includes means for determining to receive signals from one or more base stations different from a serving base station during an autonomous gap. The apparatus further includes means for reporting a CQI value to the serving base station based at least in part on the means for [determining] to receive the signals during the autonomous gap.”; also see steps 704 and 706 in Fig. 7; also see paragraphs 0058-0060, wherein “For instance, logical grouping 702 can include an electrical component for determining to receive signals from one or more base stations different from a serving base station during an autonomous gap 704. As described, this can include determining a start of the autonomous gap defined for system 700. Further, logical grouping 702 can comprise an electrical component for reporting a CQI value to the serving base station based at least in part on determining to receive signals during the autonomous gap 706. For example, the CQI can be a low CQI value (e.g., lower than an actual CQI), a value reserved for reporting a determination to receive the signals, etc.”].

claim 18, Swaminathan discloses the UE discussed above in claim 15, and further configured to signal a capability information to a network node [see paragraphs 0053-0060], which capability information indicates that the UE is capable of: 
acquiring SI of a cell during autonomous gaps [see paragraph 0044, wherein “Device 102 can Device 102 can accordingly acquire additional system information regarding base station 106 (e.g., where base station 106 is a femtocell or similar base station), as described, in an autonomous gap defined by device 102. For example, the autonomous gap can relate to a period of time during which device 102 can tune away from a current frequency and measure other neighboring cells. In addition, in one example, device 102 can acquire the additional information for each base station during the autonomous gap based on a request from base station 104, in response to identifying base station 106 as a femtocell base station, and/or the like.”], and 
performing at least one non-SI measurement related to the serving cell and/or to one or more neighbour cells when acquiring the SI of the cell or in parallel with acquiring the SI of the cell [see paragraphs 0009-0014, wherein “In yet another aspect, an apparatus for minimizing data loss in autonomous gaps is provided that includes means for determining to receive signals from one or more base stations different from a serving base station during an autonomous gap. The apparatus further includes means for reporting a CQI value to the serving base station based at least in part on the means for [determining] to receive the signals during the autonomous gap.”; also see steps 704 and 706 in Fig. 7; also see paragraphs 0058-0060, wherein “For instance, logical grouping 702 can include an electrical component for determining to receive signals from one or more base stations different from a serving base station during an autonomous gap 704. As described, this can include determining a start of the autonomous gap defined for system 700. 

Regarding claim 19, Swaminathan discloses the UE discussed above in claim 18, and further configured to receive a request from the network node for the UE to acquire the SI of the cell during autonomous gaps and to receive a request for the UE to perform at least one non-SI measurement on serving cell and/or one or more neighbouring cell if the UE capability information indicates that UE is capable of acquiring the SI of a cell and performing the at least one non-SI measurement in parallel [see paragraphs 0052-0054].

Regarding claim 24, Swaminathan discloses the UE discussed above in claim 15, and further teaches wherein the at least one non-SI measurement belongs to any of the following measurement type or category:
radio link monitoring, RLM, 
identification of Physical Cell Identity, PCI [see paragraph 0043], 
Radio Resource Management, RRM, measurements, 
Mobility measurements, 
channel quality indicator, CQI, measurement [see paragraphs 0052-0060], 
positioning measurements, 
self organizing network, SON, measurements, or 
minimization of drive tests, MDT, measurements.

Regarding claim 26, Swaminathan discloses the UE discussed above in claim 15, and further configured to perform the non-SI measurement in a measurement pattern [see paragraphs 0052-0060].

Regarding claim 28, Swaminathan discloses the UE discussed above in claim 15, and further configured to report the acquired SI to the serving cell [see paragraph 0053, wherein “Moreover, device 102 can tune away to another frequency to receive the signals, as described. System information providing component 304 can obtain such information from the system information signals, and can communicate the information to base station 104. System information receiving component 308 can obtain the information, and base station 104 can utilize the information for identifying the femtocells for handing over device 102 communications.”; also see paragraphs 0056-0057].

Regarding claim 31, Swaminathan discloses a non-transitory computer readable medium comprising instructions executable by processing circuitry [see paragraphs 0088-0090] of a User Equipment, UE, for performing measurements in a wireless communication network device 102, seen in Figs. 1-6; also see paragraphs 0042-0043; also see paragraphs 0050-0055, wherein “Referring to FIG. 3, illustrated is an example wireless communications system 300 that facilitates communicating with a serving base station and analyzing other base stations. System 300 comprises a device 102, which as described can communicate with a base station 104 to receive wireless network access. In this regard, for example, base station 104 can be a serving base station 104 of device 102. Device 102 can comprise an autonomous gap notifying 
acquire system information, SI, of a cell during autonomous gaps created by the UE during a first extended pre-defined time period or measurement delay for SI acquisition [see paragraphs 0007-0011, wherein “The mobile device, in this example, can read the system information during one or more autonomous gaps defined by the mobile device, during which a serving base station may transmit signals to the mobile device, which can result in lost data.…For example, prior to reading system information in an autonomous gap, a device can report low channel quality over control resources to the serving base station to decrease likelihood that the serving base station will schedule device communications in the autonomous gap or at least decrease a data rate.”; also see paragraph 0044, wherein “Device 102 can Device 102 can accordingly acquire additional system information regarding base station 106 (e.g., where base station 106 is a femtocell or similar base station), as described, in an autonomous gap defined by device 102. For example, the autonomous gap can relate to a period of time during which device 102 can tune away from a current frequency and measure other neighboring cells. In addition, in one example, device 102 can acquire the additional information for each base station during the autonomous gap based on a request from base station 104, in response to identifying base station 106 as a femtocell base station, and/or the like.”; also see paragraphs 0056-0057, wherein “As described, for example, the one or more base stations can be femtocells, for which additional identification information is required; thus, one or more system information signals can be received from the one or more base stations.”], 
wherein the first extended pre-defined time period or measurement delay for SI acquisition is longer than a time period or measurement delay for SI acquisition when the UE 
perform at least one non-SI measurement related to a serving cell and/or to one or more neighbour cells during a time period comprising said autonomous gaps [see paragraphs 0009-0014, wherein “In yet another aspect, an apparatus for minimizing data loss in autonomous gaps is provided that includes means for determining to receive signals from one or more base stations different from a serving base station during an autonomous gap. The apparatus further includes means for reporting a CQI value to the serving base station based at least in part on the means for .




Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


Claims 8, 9, 22, and 23 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U.S. Patent Application Publication 2012/0020310, with the inventor of Ji et al. (hereafter “Ji”) in view of U.S. Patent Application Publication 2011/0117912, with the inventor of Mahajan et al. (hereafter “Mahajan”).

Regarding claims 8 and 22, Ji discloses the method and the UE discussed above in claims 1 and 15, respectively, and Ji further teaches wherein the cell belongs to Evolved Universal Terrestrial Radio Access Network, E-UTRAN [see paragraph 0021, wherein “An OFDMA system may implement a radio technology such as Evolved UTRA (E-UTRA), Ultra Mobile Broadband (UMB), IEEE 802.11 (Wi-Fi), IEEE 802.16 (WiMAX), IEEE 802.20, Flash-OFDM.RTM., etc. UTRA and E-UTRA are part of Universal Mobile Telecommunication System (UMTS).”], and a relevant System Information Block, SIB, is SIB1 [see paragraphs 0029 and 0035-0039], the acquiring of the SI information comprising the steps of:
decoding a frame number of the E-UTRAN cell from a received Master Information Block, MIB [see paragraphs 0026-0031 and 0035-0038], and 
identifying one or more of cell global identity, CGI, closed subscriber group, CSG, indicator or CSG proximity detection of the target E-UTRAN cell from a received SIB1 [see paragraphs 0035-0037].

However, Ji does not expressly disclose of “decoding a System Frame Number, SFN, of the E-UTRAN cell from a received Master Information Block, MIB”, as recited in claim 8 and similarly in claim 22.


acquiring system information, SI, of a cell during gaps created by the UE during a first extended pre-defined time period or measurement delay for SI acquisition [see Abstract; also see paragraphs 0014-0019; also see paragraphs 0048-0049; also see paragraphs 0059-0060].
Further, Mahajan discloses the method discussed above in claim 1, and further teaches wherein the cell belongs to a Universal Terrestrial Radio Access Network, UTRAN [see paragraph 0035], and a relevant System Information Block, SIB is SIB1 [see paragraphs 0048-0049], the acquiring of the SI information comprising the steps of: 
decoding a System Frame Number, SFN, of the UTRAN cell from a received MIB [see paragraphs 0048-0050; also see paragraphs 0079-0080 and 0084-0085], and 
identifying one or more of Cell Global Identity, CGI, Closed Subscriber Group, CSG indicator or CSG proximity detection of a target UTRAN cell from a received SIB1 [see paragraphs 0112-0114].

Ji and Mahajan are combinable because they are in the same field of endeavor, both being systems and methods of facilitating communication between user equipment and a base station, with both being patent applications from the same Assignee.  At the time of the invention, it would have been obvious to one of ordinary skill in the art to have the UE described in Ji have the functionality that decodes “a System Frame Number, SFN, of the E-UTRAN cell from a received Master Information Block, MIB”, as recognized by Mahajan.  The suggestion/motivation for doing so would have been that the UE of Ji would become more 

Regarding claims 9 and 23, Ji discloses the method and the UE discussed above in claims 1 and 15, respectively, and Ji further teaches wherein the cell belongs to Evolved Universal Terrestrial Radio Access Network, E-UTRAN [see paragraph 0021, wherein “An OFDMA system may implement a radio technology such as Evolved UTRA (E-UTRA), Ultra Mobile Broadband (UMB), IEEE 802.11 (Wi-Fi), IEEE 802.16 (WiMAX), IEEE 802.20, Flash-OFDM.RTM., etc. UTRA and E-UTRA are part of Universal Mobile Telecommunication System (UMTS).”], and a relevant System Information Block, SIB, is SIB1 [see paragraphs 0029 and 0035-0039], the acquiring of the SI information comprising the steps of:
decoding a frame number of the E-UTRAN cell from a received Master Information Block, MIB [see paragraphs 0026-0031 and 0035-0038], and 
identifying one or more of cell global identity, CGI, closed subscriber group, CSG, indicator or CSG proximity detection of the target E-UTRAN cell from a received SIB1 [see paragraphs 0035-0037].

System Frame Number, SFN, of the E-UTRAN cell from a received Master Information Block, MIB” and if the “relevant System Information Block, SIB, is SIB3”, as recited in claim 9 and similarly in claim 23.

But Mahajan discloses a method in a User Equipment, UE [see Figs. 2, 3, and 9, being the “Access Terminal 204”; also see paragraph 0037], for performing measurements in a wireless communication network [see Abstract; also see paragraphs 0013-0020], the method comprising:
acquiring system information, SI, of a cell during gaps created by the UE during a first extended pre-defined time period or measurement delay for SI acquisition [see Abstract; also see paragraphs 0014-0019; also see paragraphs 0048-0049; also see paragraphs 0059-0060].
Further, Mahajan discloses the method discussed above in claim 1, and further teaches wherein the cell belongs to a Universal Terrestrial Radio Access Network, UTRAN [see paragraph 0035], and a relevant System Information Block, SIB is SIB3 [see paragraph 0062; also see paragraphs 0048-0050], the acquiring of the SI information comprising the steps of: 
decoding a System Frame Number, SFN, of the UTRAN cell from a received MIB [see paragraphs 0048-0050; also see paragraphs 0079-0080 and 0084-0085], and 
identifying one or more of Cell Global Identity, CGI, Closed Subscriber Group, CSG indicator or CSG proximity detection of a target UTRAN cell from a received SIB3 [see paragraphs 0061-0062, and 0112-0114].

Ji and Mahajan are combinable because they are in the same field of endeavor, both being systems and methods of facilitating communication between user equipment and a base station, with both being patent applications from the same Assignee.  At the time of the invention, it .









Claims 11 and 25 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U.S. Patent Application Publication 2012/0020310, with the inventor of Ji et al. (hereafter “Ji”) in view of WIPO Publication WO 2011/041754, with the inventor of Fong et al. (hereafter “Fong”, being cited in the Information Disclosure Statement dated June 5, 2020, whereby a copy of this reference is being furnished, although being equivalent to U.S. Pat. App. Pub. 2012/0244903, also cited in the Information Disclosure Statement dated June 5, 2020).

Regarding claims 11 and 25, Ji discloses the method and UE discussed above in claims 10 and 24, respectively, but fails to expressly disclose if the one non-SI measurement is a Radio Resource Management RRM measurement.

But Fong discloses a method in a User Equipment, UE, for performing measurements in a wireless communication network [see paragraphs 00118-00120], the method comprising:
acquiring system information, SI, of a cell during autonomous gaps created by the UE during a first extended pre-defined time period or measurement delay for SI acquisition [see paragraph 00106], and 
performing at least one non-SI measurement related to a serving cell and/or to one or more neighbor cells during a time period comprising said autonomous gaps [se paragraphs 0071, 0093-0094, 0098, 00120, and 00225].
Further, Fong discloses of a non-SI measurement that is a Radio Resource Management RRM measurement [see paragraphs 0087, 00120, and 00125], such that the RRM measurement comprises a signal level measurement further comprising any one or more of:
Reference Signal Received Power, RSRP [see paragraphs 0087, 00120, and 00125], 

Common Pilot Indicator Channel, CPICH, Received Signal Code Power, RSCP, 
CPICH Ec (RSCP)/No (RSSI—Received Signal Strength Indicator),
UTRAN carrier RSSI
Global System for Mobile Communications, GSM, carrier RSSI, 
High Rate Packet Data, HRPD, Pilot Strength, and 
Code Division Multiple Access 2000, CDMA2000, 1×RTT Pilot Strength.

Ji and Fong are combinable because they are in the same field of endeavor, both being systems and methods of facilitating communication between user equipment and a base station. At the time of the invention, it would have been obvious to one of ordinary skill in the art to have the UE described in Ji have the functionality that includes a Radio Resource Management RRM measurement that comprises a signal level measurement of at least an RSRP or an RSRQ, as recognized by Fong. The suggestion/motivation for doing so would have been that the communications of the UE of Ji would become more efficient, as the UE would be “configured with multiple measurement identities”, therein allowing for the appropriate measurements to be applied to the subsequent signals, as recognized by Fong in paragraphs 0087 and 00120. In this regard, the UE of Ji would easily be implemented with these known functionalities, as exemplified by Fong, and would yield predictable results.  Therefore, it would have been obvious to combine the teachings of Fong with the UE of Ji to obtain the invention specified in dependent claims 11 and 25.




Claims 13 and 27 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U.S. Patent Application Publication 2012/0020310, with the inventor of Ji et al. (hereafter “Ji”) in view of U.S. Patent Application Publication 2012/0113961, with the inventor of Krishnamurthy (hereafter “Krishnamurthy”, being cited in the Information Disclosure Statement dated June 5, 2020).

Regarding claim 13, Ji discloses the method discussed above in claim 12, but fails to expressly disclose if the measurement pattern is one or more of:
restricted measurement pattern comprising restricted subframes used for one or more restricted measurements for enabling Enhanced Inter-cell Interference Coordination (eICIC),
positioning reference signal, PRS, measurement pattern comprising PRS subframes for positioning measurement, Reference Signal Time Difference, RSTD.

But Krishnamurthy discloses a method in a User Equipment, UE, for performing measurements in a wireless communication network [see Abstract; also see Figs. 3B, 4, and 5; also see paragraph 0002], the method comprising:
performing at least one non-SI measurement related to a serving cell and/or to one or more neighbour cells during a time period comprising said autonomous gaps [see paragraphs 0014-0015; also see the processes illustrated in Figs. 4 and 5].
Further, Krishnamurthy also teaches wherein the measurement pattern is one or more of:

positioning reference signal, PRS, measurement pattern comprising PRS subframes for positioning measurement, Reference Signal Time Difference, RSTD [see paragraph 0045, wherein “This is because, a ABS always contains CRS and can potentially contain other channels such as P/S-SCH, PBCH, PCFICH, PHICH, PDSCH (associated with Paging and SIB1) and Positioning Reference Signal (PRS).”; also see paragraphs 0051-0056, wherein “The restricted subframe measurement pattern is configured such that the UE performs measurements mostly on the ABSs of the dominant neighbor cell (i.e., the macro cell in the macro/pico case for a pico UE and a femto cell in the macro/femto case for the macro UE). Since ABSs contain at least the CRS and possibly other downlink signals transmitted by the dominant neighbor cell, the RLM/RRM/CSI measurements as defined in the E-UTRA Rel-9 specification will likely be inadequate in supporting efficient deployment of Heterogeneous networks.”].

Ji and Krishnamurthy are combinable because they are in the same field of endeavor, both being systems and methods of facilitating communication between user equipment and a base station. At the time of the invention, it would have been obvious to one of ordinary skill in the art to have the UE described in Ji have “the measurement pattern is one or more of: restricted measurement pattern comprising restricted subframes used for one or more restricted measurements for enabling Enhanced Inter-cell Interference Coordination (eICIC), positioning reference signal, PRS, measurement pattern comprising PRS subframes for positioning 




Information Disclosure Statement
The references noted in the Information Disclosure Statement filed April 28, 2021, March 30, 2021, January 21, 2021, and June 5, 2020 have been considered (see attached initialed and signed PTO form PTO/SB/08a’s).






Conclusion
The prior art made of record and not relied upon is considered pertinent to the Applicant’s disclosure. Please note the relevant cited prior art listed on the accompanying Notice of References Cited (Form PTO-892):
Radulescu et al. (U.S. Patent Application Publication 2012/0238268), discloses a method and apparatus of User Equipment that communicates with a base station by acquiring system information that comprises decoding a System Frame Number (SFN) from a Master information Block (MIB), receiving a System Information Block (SIB), and also performing at least the non-SI measurement of a received signal strength indicator (RSSI).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joseph R. Pokrzywa whose telephone number is (571)272-7410.  The examiner can normally be reached on Monday-Friday 9am-6pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Fuelling can be reached on 571-270-1367.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR 





/JOSEPH R POKRZYWA/Primary Examiner, Art Unit 3992                                                                                                                                                                                                        


Conferees:
/CHARLES R CRAVER/Reexamination Specialist, Art Unit 3992                                                                                                                                                                                                        

/M.F/            Supervisory Patent Examiner, Art Unit 3992